Banke, Judge.
The appellant was convicted at a bench trial in the Probate Court of Catoosa County of operating a motor vehicle while under the influence of intoxicants. It appears that no verbatim transcript of the trial was taken. However, a “transcript of record” prepared by the appellant and authorized by the probate judge accompanied appellant’s petition for certiorari to the superior court. The superior court in its disposition order recited that “... it is unclear [from the transcript] whether or not the probate court considered and relied upon the results of an intoximeter test in reaching its verdict without first receiving such results into evidence.” Because of this, and in spite of a further finding that there was sufficient other evidence to support conviction, the superior court ordered a new trial. On appeal, appellant contends that reversal of his conviction, rather than a new trial, was required. Held:
The order appealed from was favorable to the appellant, thus providing no basis for appeal. See Bivens v. Todd, 222 Ga. 84 (1) (148 SE2d 424) (1966); Cauley v. State, 130 Ga. App. 278 (2) (203 SE2d 239) (1973).

Appeal dismissed.


Deen, P. J., and Carley, J., concur.